Appeal from an order denying appellant’s motion to direct the Brooklyn Trust Company, as trustee, to pay, for the account of the receiver herein, pursuant to an agreement, the amount of a judgment obtained by appellant against the receiver. Order affirmed, with ten dollars costs and disbursements, for the following reasons: (a) Appellant had no authority to make such motion for the account of the receiver, (b) Appellant is afforded ample opportunity for relief (1) by plenary action, or (2) under the orders made by Fennelly, J., September 16, 1940, and Nova, J., June 13,1941. Under the latter order the receiver has been directed to proceed. Costs, expenses and fees will be defrayed out of the funds realized after the amounts have been fixed by the court on a supplemental accounting of the receiver. Of course, it is not meant to hold that the costs of the proceeding may not be chargeable against the respondent trustee. Lazansky, P. J., Carswell, Adel and Taylor, JJ., concur; Hagarty, J., not voting.